Exhibit 10.1

 

FOURTH AMENDMENT & WAIVER

 

This Fourth Amendment & Waiver (this “Amendment”) dated as of June 8, 2009 (the
“Fourth Amendment Effective Date”) is by and among MxEnergy Inc., a Delaware
corporation (“MxEnergy”), MxEnergy Electric Inc., a Delaware corporation
(“MxEnergy Electric”, MxEnergy and MxEnergy Electric each a “Borrower” and
collectively, the “Borrowers”), MxEnergy Holdings Inc. and certain Subsidiaries
thereof (collectively, the “Guarantors”), and the financial institutions and
other Persons whose signatures appear below as Lenders.

 

PRELIMINARY STATEMENTS

 

A.            Reference is made to the Third Amended and Restated Credit
Agreement dated as of November 17, 2008 among the Borrowers, the Guarantors, the
lenders party thereto and the Administrative Agent, as amended by the First
Amendment dated as of March 11, 2009, the Second Amendment & Waiver dated as of
May 15, 2009, and the Third Amendment & Waiver dated as of May 29, 2009 (as
amended through the date hereof, the “Credit Agreement”).  Unless otherwise
expressly provided herein, capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement.

 

B.            Section 7.01(m) of the Credit Agreement provides that it is an
Event of Default (1) if the Borrowers fail to deliver to the Administrative
Agent and the Lenders, on or before May 15, 2009, an executed contract for a
Liquidity Event, which contract shall not contemplate any financing from any of
the Revolving Lenders (excluding any Revolving Lender that separately agrees to
participate in any such financing of a Liquidity Event) (a “Liquidity Event
Contract”) and (2) if a Liquidity Event shall not have been consummated on or
before May 31, 2009.  Under the Third Amendment, the Majority Lenders waived
through June 8, 2009 the requirement to provide a Liquidity Event Contract and
to consummate a Liquidity Event.  As of the date hereof, the Borrowers have
failed to deliver a Liquidity Event Contract to the Administrative Agent and the
Lenders and to consummate a Liquidity Event (together, the “Trigger Event
Requirement”).

 

C.            The Borrowers have requested that the Majority Lenders amend the
Credit Agreement as set forth in this Amendment and waive the Trigger Event
Requirement through June 15, 2009.

 

D.            The Lenders party hereto, constituting the Majority Lenders under
the Credit Agreement, are willing to amend the Credit Agreement and waive the
Trigger Event Requirement through June 15, 2009, each on the terms and
conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and the covenants and agreements
contained herein, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

Section 1.               Amendments to Credit Agreement.

 

(a)           Amendments to Section 1.01.

 

(i)            Paragraph (k) of the definition of “Borrowing Base” is hereby
amended in its entirety to read as follows:

 

(k)(i) 120% of the Swap Termination Value owed by a Borrower or any of its
Subsidiaries for any Swap Contracts between a Borrower or any of its
Subsidiaries and a Swap Counterparty (other than the hedge provider under the
Master Transaction Agreement) and

 

(ii) 120% of the Swap Termination Value in excess of $35,000,000.00 owed by a
Borrower or any of its Subsidiaries for any Swap Contracts between a Borrower or
any of its Subsidiaries and the hedge provider under the Master Transaction
Agreement;

 

(ii)           A new definition of “Fourth Amendment Effective Date” is hereby
added in the appropriate alphabetical order to read as follows:

 

“Fourth Amendment Effective Date” means June 8, 2009.

 

(b)           Amendment to Exhibit B.  Row 1(k) of Exhibit B to the Credit
Agreement is hereby amended in its entirety to read as follows:

 

(k)(i) the Swap Termination Value owed by a Borrower or any of its Subsidiaries
for any Swap Contracts between a Borrower or any of its Subsidiaries and a Swap
Counterparty (other than the hedge provider under the Master Transaction
Agreement)

 

$

  

 

120

%

$

  

 

 

 

 

 

 

 

 

 

(ii) the Swap Termination Value in excess of $35,000,000.00 owed by a Borrower
or any of its Subsidiaries for any Swap Contracts between a Borrower or any of
its Subsidiaries and the hedge provider under the Master Transaction Agreement

 

$

  

 

120

%

$

  

 

 

Section 2.               Waiver.

 

(a)           The Majority Lenders hereby agree, subject to the terms and
conditions of this Amendment, to waive the Trigger Event Requirement, provided,
that, the Borrowers, on or before June 15, 2009, consummate a Liquidity Event or
the waiver

 

--------------------------------------------------------------------------------


 

contained herein shall terminate and be of no effect as of the close of business
on June 15, 2009.

 

(b)           The waiver by the Majority Lenders described in this Section 2 is
contingent upon the satisfaction of the conditions precedent set forth below in
this Amendment and the proviso in paragraph (a) above and is limited to the
Trigger Event Requirement.  Such waiver is limited to the extent described
herein and shall not be construed to be a consent to or a permanent waiver of
Section 7.01(m) of the Credit Agreement or any other terms, provisions,
covenants, warranties or agreements contained in the Credit Agreement or in any
of the other Loan Documents.  The Administrative Agent and the Lenders reserve
the right to exercise any rights and remedies available to them in connection
with any other present or future Defaults or Events of Default with respect to
the Credit Agreement or any other provision of any Loan Document.

 

Section 3.               Consent to Intercreditor Agreement Amendment.  The
Majority Lenders consent to the Administrative Agent’s execution as the Credit
Agreement Representative of, and direct to Administrative Agent to execute
effective as the Fourth Amendment Effective Date, Amendment No. 3 dated as of
June 8, 2009 to the Intercreditor Agreement in the form of the attached
Exhibit A (“Intercreditor Agreement Amendment”).

 

Section 4.               Conditions to Effectiveness.  This Amendment shall be
effective as of the Fourth Amendment Effective Date when the Administrative
Agent shall have received confirmation of each of the following in form and
substance satisfactory to the Administrative Agent:

 

(a)           counterparts of this Amendment, duly executed by each Loan Party
and the Majority Lenders and of the Intercreditor Agreement Amendment duly
executed by each of the parties thereto and

 

(b)           a duly executed amendment or waiver to the Master Transaction
Agreement in form and substance satisfactory to the Administrative Agent, which
shall be effective and shall amend the Master Transaction Agreement or waive the
provisions thereof (i) to change the Milestones (as defined in the Master
Transaction Agreement) to the Parent’s failure to initiate on or before June 30,
2009 an exchange or similar offer to holders of the Senior Notes on terms
necessary to meet the conditions specified in the terms of a financing proposal
the Borrowers have received for the repayment of the Obligations, (ii) to extend
the Borrower’s ability to obtain hedging on an unmargined basis in accordance
with the terms of the Master Transaction Agreement through July 31, 2009,
(iii) to accelerate the due date for up to $3.0 million of option payments due
to the hedge provider under the Master Transaction Agreement from June 30, 2009
to no later than June 11, 2009, and (iv) to defer the due date for up to $1.32
million of payments due to the Borrowers from the hedge provider under the
Master Transaction Agreement from June 30, 2009 to date of the termination of
the Master Transaction Agreement.

 

--------------------------------------------------------------------------------


 

Section 5.               Representations and Warranties.  Each Loan Party
jointly and severally hereby represents and warrants that, as of the Fourth
Amendment Effective Date:

 

(a)           all representations and warranties of such Loan Party contained in
the Credit Agreement, as amended hereby, and any other Loan Document are true
and correct in all material respects with the same effect as if such
representations and warranties had been made on the Fourth Amendment Effective
Date (it being understood and agreed that any representation which by its terms
is made as of a specified date shall be required to be true and correct only as
of such specified date) and

 

(b)           no Default has occurred and is continuing.

 

Section 6.               Consent of Guarantors; Confirmation of Guarantees. 
Each Guarantor hereby consents to this Amendment and hereby confirms and agrees
that notwithstanding the effectiveness of this Amendment, the Guarantee
contained in Article VIII of the Credit Agreement is, and shall continue to be,
in full force and effect and is hereby ratified and confirmed in all respects.

 

Section 7.               Release; Acknowledgement of Debt.

 

(a)           As a material part of the consideration for the Administrative
Agent and the Lenders entering into this Amendment, each Borrower and each
Guarantor, on behalf of itself and its officers, directors, equity holders,
Affiliates, successors and assigns, hereby releases and forever discharges the
Administrative Agent, the Issuing Bank, and each Lender and their respective
predecessors, officers, managers, directors, shareholders, employees, agents,
attorneys, representatives, subsidiaries, and Affiliates (each a “Lender Party”)
from any and all claims, expenses, costs, causes of actions or other losses or
liabilities of any nature whatsoever existing on the Fourth Amendment Effective
Date, including, without limitation, all claims, expenses, costs, causes of
actions or other losses or liabilities for or in respect of contribution and
indemnity, whether arising at law or in equity, whether liability be direct or
indirect, liquidated or unliquidated, whether absolute or contingent, foreseen
or unforeseen, and whether or not heretofore asserted, which any Borrower or
Guarantor may have or claim to have against any Lender Party under, arising out
of, in connection with, or in any way related to, this Amendment, the Credit
Agreement, as amended hereby, or any other Loan Documents.  For the avoidance of
doubt, the provisions of this clause shall survive any termination of the Credit
Agreement, as amended hereby.

 

(b)           As of 9 a.m. New York time on the Fourth Amendment Effective Date,
(i) the aggregate outstanding principal amount of (A) Revolving Advances is $0
and (B) Bridge Loans is $5,400,000.00; and (ii) the aggregate undrawn face
amount of the Letters of Credit is $100,885,181.69.

 

Section 8.               Governing Law.  This Amendment shall be governed by,
and construed and enforced in accordance with, the internal laws of the State of
New York without regard to conflict of laws principles.

 

Section 9.               Entire Agreement.  This Amendment, the Credit Agreement
and the other Loan Documents constitute the entire agreement and understanding
among the parties and

 

--------------------------------------------------------------------------------


 

supersede all prior agreements and understandings, whether written or oral,
among the parties hereto concerning the transactions provided herein and
therein.

 

Section 10.             Execution in Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be as effective as delivery of a manually executed
counterpart of this Amendment.

 

Section 11.             Headings.  The headings set forth in this Amendment are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

 

Section 12.             Severability.  In case any provision in or obligation
under this Amendment shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

[Signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
Fourth Amendment Effective Date.

 

 

BORROWERS:

 

 

 

MXENERGY INC.

 

 

 

By:

/s/CHAITU PARIKH

 

Name:

Chaitu Parikh

 

Title:

Vice President and Chief Financial Officer

 

 

 

MXENERGY ELECTRIC INC.

 

 

 

By:

/s/CHAITU PARIKH

 

Name:

Chaitu Parikh

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

GUARANTORS:

 

 

 

MXENERGY HOLDINGS INC.

 

 

 

By:

/s/CHAITU PARIKH

 

Name:

Chaitu Parikh

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

ONLINE CHOICE INC.

 

MXENERGY GAS CAPITAL HOLDINGS CORP.

 

MXENERGY ELECTRIC CAPITAL HOLDINGS

 

CORP.

 

MXENERGY GAS CAPITAL CORP.

 

MXENERGY ELECTRIC CAPITAL CORP.

 

MXENERGY CAPITAL HOLDINGS CORP.

 

INFOMETER.COM INC.

 

MXENERGY CAPITAL CORP.

 

 

 

By:

/s/CHAITU PARIKH

 

Name:

Chaitu Parikh

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

MXENERGY SERVICES INC.

 

 

 

 

By:

/s/CHAITU PARIKH

 

Name:

Chaitu Parikh

 

Title:

Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SOCIÉTÉ GÉNÉRALE

 

 

 

 

 

 

 

By:

/s/BARBARA PAULSEN

 

Name:

Barbara Paulsen

 

Title:

Managing Director

 

 

 

 

 

By:

/s/CHUNG-TAEK OH

 

Name:

Chung-Taek Oh

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

WACHOVIA BANK, N.A.

 

 

 

 

 

By:

/s/STEVEN MARKUNAS

 

Name:

Steven Markunas

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

CoBANK, ACB

 

 

 

 

 

By:

/s/DALE KEYES

 

Name:

Dale Keyes

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

By:

/s/MELISSA JAMES

 

Name:

Melissa James

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

ALLIED IRISH BANKS p.l.c.

 

 

 

 

 

By:

/s/JOANNE GIBSON

 

Name:

Joanne Gibson

 

Title:

Assistant Vice President

 

 

 

 

By:

/s/ROISIN O’CONNELL

 

Name:

Roisin O’Connell

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

RZB FINANCE LLC

 

 

By:

 

/s/ASTRID WILKE

 

By:

/s/JOYCE MARIE GAPAY

Name:

 

Astrid Wilke

Name:

Joyce Marie Gapay

Title:

 

Vice President

Title:

Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Amendment No. 3 to Intercreditor Agreement

(Attached)

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 3

 

This Amendment No. 3 dated as of June 8, 2009 (this “Amendment”) is among
(a) Société Générale, as Administrative Agent (in such capacity, with its
successors and assigns, the “Credit Agreement Representative”) for the Credit
Agreement Secured Parties, (b) Société Générale, as a Secured Counterparty
(“Secured Counterparty”), (c) Denham Commodity Partners Fund LP (formerly Sowood
Commodity Partners Fund LP), a Delaware limited partnership (together with its
successors and assigns, “Sowood”), and (d) MxEnergy Holdings Inc., a Delaware
corporation, MxEnergy Inc., a Delaware corporation (“MxEnergy”), MxEnergy
Electric Inc., a Delaware corporation (“MxElectric”, and together with MxEnergy,
the “Borrowers”), and certain of their respective subsidiaries party thereto
(the “Intercreditor Parties”).

 

INTRODUCTION

 

A.            The Borrowers, the Parent, the other Loan Parties, the Credit
Agreement Representative and certain financial institutions are parties to a
Third Amended and Restated Credit Agreement dated as of November 17, 2008 (as
amended, supplemented, restated, or otherwise modified from time to time, the
“Restated Credit Agreement”) pursuant to which such financial institutions have
agreed to make loans and extend other financial accommodations to the Borrowers.

 

B.            MxEnergy, certain of the other Loan Parties, and the Secured
Counterparty are parties to the Master Transaction Agreement dated as of
August 1, 2006, as amended through the Twelfth Amendment to Master Transaction
Agreement dated as of June 8, 2009 (the “Twelfth Amendment to Master Transaction
Agreement”) pursuant to which the Secured Counterparty, among other things,
provides natural gas hedging arrangements for MxEnergy (the original Master
Transaction Agreement, as amended through the Twelfth Amendment to Master
Transaction Agreement and as further amended, supplemented, restated, or
otherwise modified from time to time, the “Master Transaction Agreement”).

 

C.            The Borrowers have requested, and, upon this Amendment becoming
effective, the other Intercreditor Parties have agreed, that certain provisions
of the Subordination and Intercreditor Agreement dated as of December 19, 2005,
as amended by Amendment No. 1 dated as of August 1, 2006 and Amendment No. 2
dated as of November 7, 2008 (the original Intercreditor Agreement as so
amended, the “Intercreditor Agreement”) among the Intercreditor Parties be
amended in the manner provided for in this Amendment.

 

Therefore, the parties to this Amendment hereby agree as follows:

 

Section 1.               Defined Terms.  Except to the extent specifically
provided otherwise herein, capitalized terms not defined herein but defined in
the Intercreditor Agreement and used herein shall have the meanings given to
such terms in the Intercreditor Agreement.

 

Section 2.               Amendment to Intercreditor Agreement.  In Section 1 of
the Intercreditor Agreement, the definition of “Secured Counterparty Primary
Collateral” is amended in its entirety to read as follows:

 

--------------------------------------------------------------------------------


 

“Secured Counterparty Primary Collateral” means, with respect to each Secured
Counterparty, all rights, whether now owned or hereafter acquired, and proceeds
therefrom under (a) all contracts of the Borrower or any of its Subsidiaries for
the sale of electricity or gas or related products to one of such Loan Party’s
customers (i) for which such Secured Counterparty provides (A) any of the
electricity or gas or related products or (B) commodity price hedging or futures
sales of commodities, and (ii) in which a Lien is granted or purported to be
granted to such Secured Counterparty as security for any Secured Counterparty
Obligation owing to such Secured Counterparty, excluding, however, accounts (as
defined in the UCC) with respect to such contracts, whether now owned or
hereafter acquired, and all proceeds from such accounts and (b) all Collateral
Accounts and Collateral Account Property.

 

Section 3.               Conditions to Effectiveness.  This Amendment shall
become effective on the date (the “Amendment Effective Date”) on which all
Intercreditor Parties shall have executed and delivered this Amendment.

 

Section 4.               Miscellaneous.

 

(a)           Representation and Warranties.  Each Intercreditor Party hereby
represents and warrants to each other Intercreditor Party, as of the Amendment
Effective Date, that:

 

(i)            Corporate Power; Authorization; Enforceable Obligations.

 

(1)           Such Intercreditor Party has the corporate power and authority,
and the legal right, to execute, deliver, and perform its obligations under this
Amendment, and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of this Amendment.

 

(2)           No consent or authorization of, approval by, notice to, filing
with or other act by or in respect of, any Governmental Authority or any other
Person is required in connection with the execution and delivery of this
Amendment or with the performance, validity or enforceability of this Amendment.

 

(3)           This Amendment has been duly executed and delivered on behalf of
such Intercreditor Party.

 

(4)           This Amendment constitutes a legal, valid and binding obligation
of such Intercreditor Party, enforceable against such Intercreditor Party in
accordance with its terms, except as affected by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting the enforcement of creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

--------------------------------------------------------------------------------


 

(ii)           No Legal Bar.  The execution, delivery and performance of this
Amendment will not violate any applicable law or contractual obligation of such
Intercreditor Party and will not result in, or require, the creation or
imposition of any Lien on any of its or their respective properties or revenues
pursuant to any such applicable law or contractual obligation.

 

(b)           Costs and Expenses.  The Borrowers agree to pay all of the
out-of-pocket costs and reasonable expenses incurred by the other Intercreditor
Parties in connection with this Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of its counsel.

 

(c)           No Other Amendments; Confirmation.  Except as expressly amended,
modified and supplemented hereby, the provisions of the Intercreditor Agreement
are and shall remain in full force and effect.

 

(d)           Governing Law.  This Amendment and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, without regard to principles
of conflicts of laws thereof (other than Sections 5-1401 and 5-1402 of the New
York General Obligations Law).

 

(e)           Counterparts.  This Amendment may be executed by one or more of
the Intercreditor Parties on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  This Amendment may be delivered by facsimile transmission of the
relevant signature pages hereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

 

SOCIÉTÉ GÉNÉRALE, as Credit Agreement Representative for and on behalf of the
Credit Agreement Secured Parties

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SOCIÉTÉ GÉNÉRALE, as Secured Counterparty

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

MXENERGY INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

MXENERGY ELECTRIC INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

MXENERGY HOLDINGS INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ONLINE CHOICE INC.

 

MXENERGY GAS CAPITAL HOLDINGS CORP.

 

MXENERGY ELECTRIC CAPITAL HOLDINGS CORP.

 

MXENERGY GAS CAPITAL CORP.

 

MXENERGY ELECTRIC CAPITAL CORP.

 

MXENERGY CAPITAL HOLDINGS CORP.

 

MXENERGY CAPITAL CORP.

 

INFOMETER.COM INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

MXENERGY SERVICES INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

DENHAM COMMODITY PARTNERS FUND LP

 

 

 

 

 

By:

DENHAM COMMODITY PARTNERS GP LP, its general partner

 

 

 

 

By:

Denham GP LLC, its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------